DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action in response to the Application No.16622781, filed 12/13/2019 is entered; wherein No.16622781 is a national stage entry of PCT/JP2018/022741, International Filing Date: 06/14/2018 claims foreign priority to 2017-119139, filed 06/16/2017.
Claims 1 – 8 are hence entered for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021, 12/13/2019 was filed, and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chen et al. (US 20170223670 A1) in view of Lin et al. (US 20170290005 A1).

 	Regarding Claim 1, Chen et al. disclose a network device (“base station”, Fig. 10, paras. [0093] – [0095]) included in a radio communication system in which is used a plurality of transmission time intervals having different time lengths ( “,..different TTI lengths. Different control information for the different TTIs may be transmitted using control channel resources that are established for communication of control information, such as a physical downlink control channel (PDCCH),…”, Abstract,   “,..methods, systems, devices, or apparatuses that support control channel signaling in systems configurable to use multiple transmission time interval (TTI) lengths. The described techniques may provide for control information transmission for different TTI lengths, such as certain transmissions that use a 1 millisecond (ms) (or legacy) TTI along with a shorter TTI such as a 0.5 ms (or slot) TTI,..”, paras. [0004] – [0006]), comprising: 
 	a transmission time interval determining unit that determines, based on a least common multiple or a greatest common divisor of the plurality of transmission time intervals (“,…Time resources may be organized according to radio frames of length of 10 ms (Tf=307200 Ts), which may be identified by a system frame number (SFN) ranging from 0 to 1023. Each frame may include ten 1 ms subframes numbered from 0 to 9. A subframe may be further divided into two 0.5 ms slots, each of which contains two or more modulation symbol periods (depending on the length of the cyclic prefix (CP) prepended to each symbol). ,…”,  “,..HARQ processes may be performed at a transport block level, in which the entire transport block is retransmitted when a NACK is received by the transmitter. In a multi-TTI assignment, separate indicators for new data may be used for each transport block ( TB) in the assignment,…”, paras. [0059] – [0063];  “,..the base station 105-f may configure TTIs and search spaced for each TTI. Base station 105-f may, for example, configure both 1 ms TTIs and slot TTIs for UE 115-f, and may configure a search space for control information of the slot TTIs to be correlated to a search space for 1 ms TTIs. The base station 105-f may transmit the configuration information 1010 to UE 115-f. The UE 115-f may, at block 1015, identify the first and second TTIs, such as 1 ms TTIs and slot TTIs,…”, Fig. 10, paras. [0093] – [0095], “,..where one or more of the first DCI size and the second DCI size or the first DCI format and the second DCI format is different.,…”, paras. [0103] – [0106]), Chen et al. do not disclose explcitily a unit time interval in a time direction that defines a maximum bit number assignable to a transport shared channel used by a user device; and  	a channel setting unit that sets the transport shared channel based on the unit time interval determined by the transmission time interval determining unit.  
 	Lin et al. in a same and/or in a similar field of endeavor teach a unit time interval in a time direction that defines a maximum bit number assignable to a transport shared channel used by a user device; and a channel setting unit that sets the transport shared channel based on the unit time interval determined by the transmission time interval determining unit (“,..Based on reported TCP information, the base station decides the suitable TTI size and then the scheduled downlink resource for TCP transmission of the UE is one decided TTI size long, i.e., each of scheduled downlink resource block has a time interval length equal to the decided TTI size,…”, paras. [0009] – [0010],  “,..In a duration of RTT_min, the maximum bits that can be transmitted by the TCP link is given by Uu throughput *RTT_min, called bandwidth-delay product (BDP). If CWND becomes more than BDP, TCP link remains the maximal achievable throughput,,…”, paras. [0037] – [0038]).  
At time the invention before the effective filing data od instant application was filed, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Chen et al. to include the features of a unit time interval in a time direction that defines a maximum bit number assignable to a transport shared channel used by a user device; and  a channel setting unit that sets the transport shared channel based on the unit time interval determined by the transmission time interval determining unit as taught by Lin et al. One of ordinary skill in the art would be motivated to do so for providing techniques relate to improved methods, systems, devices, or apparatuses that support control channel signaling in systems configurable to use multiple transmission time interval (TTI) lengths (as suggested by Lin et al., see para. [0006]).

 	Regarding Claim 2, the combined system of Chen et al. and Lin et al.  discloses the network device as claimed in claim 1, wherein, the transmission time interval determining unit determines the unit time interval in the time direction that defines the maximum bit number based on a least common multiple or a greatest common divisor of a plurality of transmission time intervals corresponding in subcarrier spacing that is applied to a carrier used in radio communication with the user device  (Chen et al.    :    “,..where each carrier may be a signal made up of multiple sub-carriers (e.g., waveform signals of different frequencies). Each modulated signal may be sent on a different sub-carrier and may carry control information (e.g., reference signals, control channels, etc.), overhead information, user data, etc,…paras. [0159] – [0161];    Lin et al.   :    “,..Based on reported TCP information, the base station decides the suitable TTI size and then the scheduled downlink resource for TCP transmission of the UE is one decided TTI size long, i.e., each of scheduled downlink resource block has a time interval length equal to the decided TTI size,…”, paras. [0009] – [0010],  “,..In a duration of RTT_min, the maximum bits that can be transmitted by the TCP link is given by Uu throughput *RTT_min, called bandwidth-delay product (BDP). If CWND becomes more than BDP, TCP link remains the maximal achievable throughput,,…”, paras. [0037] – [0038]).   

 	Regarding Claim 3, the combined system of Chen et al. and Lin et al.  discloses Chen et al. disclose the network device as claimed in claim 1, wherein, the transmission time interval determining unit determines the unit time interval in the time direction that defines the maximum bit number based on a transmission time interval supported by the user device (Chen et al.    :  “,..HARQ feedback for a transmission may be provided in a first available TTI that is n+4 TTIs away from a TTI (TTI n) that includes the transmission associated with the HARQ feedback. Thus, legacy LTE, and in some examples 1 ms TTI transmissions, may have a HARQ RTT of 8 ms. In some examples, slot TTI transmissions may follow the same relationship for transmission of HARQ feedback and subsequent retransmissions, and thus provide linear scaling and a HARQ RTT of 4 ms,…”,   Fig. 5, paras. [0074] – [0076];   and Lin et al.   :   “,..Based on reported TCP information, the base station decides the suitable TTI size and then the scheduled downlink resource for TCP transmission of the UE is one decided TTI size long, i.e., each of scheduled downlink resource block has a time interval length equal to the decided TTI size,…”, paras. [0009] – [0010],  “,..In a duration of RTT_min, the maximum bits that can be transmitted by the TCP link is given by Uu throughput *RTT_min, called bandwidth-delay product (BDP). If CWND becomes more than BDP, TCP link remains the maximal achievable throughput,,…”, paras. [0037] – [0038]).  

 	Regarding Claim 4, the combined system of Chen et al. and Lin et al.  discloses the network device as claimed in claim 1, wherein, the transmission time interval determining unit determines the unit time interval in the time direction that defines the maximum bit number, regardless of the plurality of transmission time intervals, based on a predetermined transmission time interval (Chen et al.    :  “,..   Time resources may be organized according to radio frames of length of 10 ms (Tf=307200 Ts), which may be identified by a system frame number (SFN) ranging from 0 to 1023. Each frame may include ten 1 ms subframes numbered from 0 to 9 ,…”, paras. [0059] – [0060];    “,..HARQ feedback for a transmission may be provided in a first available TTI that is n+4 TTIs away from a TTI (TTI n) that includes the transmission associated with the HARQ feedback. Thus, legacy LTE, and in some examples 1 ms TTI transmissions, may have a HARQ RTT of 8 ms. In some examples, slot TTI transmissions may follow the same relationship for transmission of HARQ feedback and subsequent retransmissions, and thus provide linear scaling and a HARQ RTT of 4 ms,…”,   Fig. 5, paras. [0074] – [0076];     and Lin et al.   “,..Based on reported TCP information, the base station decides the suitable TTI size and then the scheduled downlink resource for TCP transmission of the UE is one decided TTI size long, i.e., each of scheduled downlink resource block has a time interval length equal to the decided TTI size,…”, paras. [0009] – [0010],  “,..In a duration of RTT_min, the maximum bits that can be transmitted by the TCP link is given by Uu throughput *RTT_min, called bandwidth-delay product (BDP). If CWND becomes more than BDP, TCP link remains the maximal achievable throughput,,…”, paras. [0037] – [0038]).  
              
 	Regarding Claim 5, the combined system of Chen et al. and Lin et al. discloses the network device as claimed in claim 1, wherein, the transmission time interval determining unit determines the unit time interval in the time direction that defines the maximum bit number, regardless of the plurality of transmission time intervals, based on a predetermined subframe number (Chen et al.   :  “,..   Time resources may be organized according to radio frames of length of 10 ms (Tf=307200 Ts), which may be identified by a system frame number (SFN) ranging from 0 to 1023. Each frame may include ten 1 ms subframes numbered from 0 to 9 ,…”, paras. [0059] – [0060], “,…the UE may be configured to perform up to 44/60 blind decodes for PDCCH/ePDCCH, but if slot TTI is configured the UE may be configured to perform up to 32/48 blind decodes for PDCCH/ePDCCH in a subframe for a CC and up to 6 blind decodes for QPDCCH/QePDCCH in each slot of a subframe for a CC, thus keeping the total number of blind decodes at a same level,…”, “,..a search space may be derived by a UE's C-RNTI, random seeds, and the total control space size, and may also be a function of aggregation level.,…”, paras. [0084] – [0085];     and Lin et al.     : “,…the first order and second order information of number of packets in UE buffer can be used to judge if the buffer is saturated. ,…”, paras. [0037] – [0038]).  

 	Regarding Claim 6, the combined system of Chen et al. and Lin et al.  discloses the network device as claimed in claim 1, wherein, the transmission time interval determining unit determines the unit time interval in the time direction corresponding to the maximum bit number based on a round trip time that is applied to a hybrid automatic repeat request executed with the user device (Chen et al. :  “,..if both lms and slot TTIs are used, the 1 ms HARQ RTT may be 4 ms and the slot TTI HARQ RTT may be 2 ms, 3 ms, or 4 ms, depending upon UE capability,…”, paras. [0062] – [0063], “,,,showing UL and DL transmissions 600 that support multiple TTIs and associated control channel signaling. In some cases, UL and DL transmissions 600 may represent aspects of techniques performed by a UE 115 or base station 105 as described with reference to FIGS. 1-2. FIG. 6 also illustrates HARQ timing and RTT associated with 1 ms TTIs, with further reduced slot TTI HARQ RTT.,…”, Fig. 6, paras. [0076] – [0077];            and Lin et al. :   “,..By applying a shorter TTI, we can have a shorter HARQ RTT and a shorter TCP RTT, causing a higher CWND growing speed and thus a larger TCP initial throughput,…”, paras. [0004] – [0005], [0029]) .  

 	Regarding Claim 7, Chen et al. disclose a user device (“UE”, Fig. 2, “wireless device”, Fig. 11, paras. [0096] – [0099], Fig. 12, [0100] – [0106] ), comprising: 
 	receiver (receiver 1105, Fig. 11,  receiver 1025, Fig. 12) that receives, based on a  length of a plurality of transmission time intervals having different time length, a unit time interval in a time direction, in which a maximum bit number assignable to a transport shared channel used by the user device is prescribed; and 
 	a controller (control information manager 1110, Fig. 11, control information manager 1210, Fig. 12) that sets the transport shared channel based on the unit time interval received by the receiver.  
 	(Since the claim subject matters in the main body of Claim 7 are same and are similar to the limitations as disclosed in the main body of Claim1, same rationale addressed in Claim 1 for rejection under U.S.C 103 adapts for the rejection of Claim 7).

 	Regarding Claim 8, Chen et al. disclose a radio communication method implemented in a radio communication system in which is used a plurality of transmission time intervals having different time lengths (Abstract, “method”, paras. [0008], [0016] – [0020]), comprising: 
 	determining, based on a least common multiple or a greatest common divisor of the plurality of transmission time intervals, a unit time interval in a time direction that defines a maximum bit number assignable to a transport shared channel used by a user device; and 
 	setting the transport shared channel based on the unit time interval determined at the determining.   
 	(Since the claim subject matters in the main body of Claim 8 are same and are similar to the limitations as disclosed in the main body of Claim1, same rationale addressed in Claim 1 for rejection under U.S.C 103 adapts for the rejection of Claim 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung-Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <3Q21::04_09_21>
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411